Citation Nr: 0610373	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  02-16 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 25, 
1997, for the assignment of a 30 percent evaluation for the 
veteran's service-connected anxiety disorder. 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served a period of active service from March 1987 
to July 1988.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  
FINDINGS OF FACT

1.  A March 1998 rating decision assigned an initial 
disability rating of 10 percent for the veteran's service-
connected anxiety disorder, effective January 28, 1993.

2.  The veteran filed a notice of disagreement with the 
initial 10 percent disability evaluation assigned for anxiety 
disorder in May 1998.

3.  An October 1998 rating decision assigned a 30 percent 
evaluation for the veteran's service-connected anxiety 
disorder, effective February 25, 1997.

4.  On October 26, 1998, the appellant submitted a request 
for entitlement to an earlier effective date on a VA Form 9 
as well as an Appeal Status Election Form. 

5.  Evidence of record demonstrates an increase in disability 
after the date of receipt of the January 28, 1993 and 
September 14, 1993 claims for entitlement to service 
connection, as the veteran complained of service-connected 
anxiety disorder residuals including nervousness, heart 
racing, subjective weight loss, poor appetite, and sleep 
problems at the February 25, 1997 VA examination.     


CONCLUSION OF LAW

The criteria for assigning an effective date earlier than 
February 25, 1997, for the assignment of a 30 percent 
evaluation for the veteran's service-connected anxiety 
disorder, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.159, 3.400, 4.3, 
4.130, Diagnostic Code 9400 (2005); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
earlier than February 25, 1997 for the 30 percent disability 
rating for his service-connected anxiety disorder.  He 
maintains that he is entitled to a 30 percent disability 
rating from January 28, 1993, the date he filed an initial 
claim for service connection for herpes.  

The general rule is that the effective date of such an award 
shall not be earlier than the date of receipt of application 
therefor.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2005).  An exception to that rule applies where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date." 38 
U.S.C.A. § 5110(b)(2) (West 2002).  See 38 C.F.R. 
§ 3.400(o)(2) (2005); Harper v. Brown, 10 Vet. App. 125 
(1997).  In all other cases, the effective date will be the 
"date of receipt of claim or date entitlement arose, 
whichever is later."  See 38 C.F.R. § 3.400(o)(1) (2005); 
VAOPGCPREC 12-98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).  
Therefore, three possible dates may be assigned depending on 
the facts of a case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an effective date for an increased evaluation, 
VA must make two essential determinations.  It must determine 
(1) when a claim for an increased rating was received, and 
(2) when a factually ascertainable increase in disability 
occurred so as to warrant entitlement to an increased 
evaluation.  See 38 C.F.R. §§ 3.155, 3.400(o)(2) (2005).

The veteran filed claims for service connection for herpes 
and for a chronic nervous condition in 1993.  In March 1998, 
the RO granted service connection for an anxiety disorder and 
assigned a 10 percent evaluation, effective from January 28, 
1993.  In May 1998, the veteran filed a notice of 
disagreement with the 10 percent rating.  In an October 1998 
rating decision, the RO granted an increased rating of 30 
percent for the anxiety disorder, effective from February 25, 
1997.  In a statement received in October 1998, the veteran 
contended that the 30 percent rating should have been 
effective from January 28, 1993 when his claim was officially 
started.      

To determine the proper effective date for the 30 percent 
evaluation, the Board must determine when the increase in 
disability occurred.  Evidence indicates that the veteran 
complained of service-connected anxiety disorder symptoms 
including nervousness, heart racing, subjective weight loss, 
poor appetite, and sleep problems in the February 25, 1997 VA 
examination report.  The examiner listed a diagnosis of 
anxiety disorder, not otherwise specified, and assigned 
Global Assessment of Functioning Scale (GAF) score of 65 in 
the examination report.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, a GAF score ranging 
between 61 to 70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

Evidence of record dated prior to February 25, 1997 shows 
that the veteran received private treatment in August 1993 
for anxiety including complaints of chest pain and stress 
symptoms.  The physician listed an impression of anxiety 
symptoms and noted the veteran's recognition that stress was 
bringing on somatic symptoms.  VA treatment notes dated in 
August 1995 and January 1997 show complaints of anxiety with 
a diagnosis of panic disorder and a provisional diagnosis of 
generalized anxiety disorder with situational poor coping 
skills.   
  
During the pendency of this appeal, VA made a major revision 
to the rating criteria for mental disorders, effective 
November 7, 1996.  See 61 Fed. Reg. 52,695 (1996) (codified 
at 38 C.F.R. § 4.130).  The VA General Counsel has held that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g), can be no earlier than the effective 
date of that change.  The VA can apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  As the RO already has 
considered both the old and revised versions of the rating 
criteria for mental disorders in the December 2005 SSOC, the 
Board may do the same without prejudicing the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In this case, the Board concludes that the criteria for the 
assignment of a 30 percent rating have not been met prior to 
February 25, 1997, under either version of  Diagnostic Code 
9400 (1996 & 2005).  Objective medical evidence of record 
dated prior to February 25, 1997 does not show that the 
veteran suffered from depressed mood, suspiciousness, panic 
attacks, memory loss, or any type of occupational or 
industrial impairment.  A notation of marital dysfunction was 
listed in the August 1993 treatment record, however evidence 
of record does not indicate that the veteran had any definite 
impairment in the ability to establish or maintain effective 
or favorable relationships with people.  In fact, VA 
treatment notes dated in 1996 and 1997 show that the veteran 
was married with one child.  

Under 38 C.F.R. § 3.400(o)(1), if an increase in disability 
occurs after the claim is filed, the date that the increase 
is shown to have occurred is the proper effective date.  In 
this case, February 25, 1997, is the first date when 
entitlement to an increase in disability arose so as to 
warrant entitlement to an increased evaluation.  
Consequently, the Board finds that the criteria for an 
effective date prior to February 25, 1997 for the assignment 
of a 30 percent rating for the veteran's service-connected 
anxiety disability have not been met, and that the claim must 
be denied.  See 38 C.F.R. § 3.400(o)(1) (2005).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's 
earlier effective date claim.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 
307, 311 (1999).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In the present case, a substantially complete application for 
the veteran's service connection claim was received in 1993.  
In March 1998, the RO granted service connection for an 
anxiety disorder and assigned a 10 percent evaluation, 
effective from January 28, 1993.  In an October 1998 rating 
decision, the RO granted entitlement to an increased 
evaluation of 30 percent for the veteran's residuals of an 
anxiety disorder, effective February 25, 1997.  Thereafter, 
the veteran indicated that he disagreed with the effective 
date for the assignment of the 30 percent evaluation.    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).


The Board acknowledges that the section 5103(a) notice was 
sent to the veteran after the RO's decision that is the basis 
for this appeal.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
- and appealed - before the section 5103(a) notice 
requirements were enacted in November 2000.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  

A September 2004 letter from VA as well as the September 2002 
statement of the case (SOC) and December 2005 supplemental 
statement of the case (SSOC) issued by the RO complied with 
the four notice requirements listed above.  Moreover, to the 
extent that the veteran was not specifically advised to 
submit any pertinent evidence in his possession by these 
letters, he was given the text of 38 C.F.R. § 3.159 in the 
December 2005 SSOC.  Consequently, he was aware of this 
provision.  Finally, the veteran submitted a January 2006 
statement indicating that he had no further evidence to 
submit for his earlier effective date claim.   

Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  This notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
service connection is awarded.  Id.  In this case, service 
connection for anxiety disorder has already been granted by 
the RO in the March 1998 rating decision.  Consequently, the 
claim for service connection was substantiated and any defect 
in the section 5103(a) notice concerning the elements of a 
service connection claim would be harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).   

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, private 
treatment records, and multiple VA examination reports have 
been obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained or attempted to be obtained.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided with multiple VA 
examinations.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

An effective date earlier than February 25, 1997, for the 
assignment of a 30 percent evaluation for the veteran's 
service-connected anxiety disorder, is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


